 

 

Case 1:13-cr-00010-JRH-BKE Document 669 Filed 06/01/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

clerk. trode
SO, CG. a

UNITED STATES OF AMERICA *
*
Vv. * CR 113-010-1
*
ANGELA WILLINGHAM *
ORDER

Defendant Angela Willingham has filed another motion for
compassionate release under 18 U.S.C. § 3582(c) (1) (A), this time
because she is apprehensive of the COVID-19 pandemic, particularly
in a prison setting.1 She also complains that there has been an
alleged outbreak of Legionnaires Disease at her facility. The
Government opposes the motion. Upon due consideration, the Court
denies Willingham’s request for relief.

Section 3582(c) (1) (A) provides a narrow path for a district
court to reduce the sentence of a criminal defendant in
“extraordinary and compelling circumstances.” Prior to the
passage of the First Step Act, only the Director of the Bureau of

Prisons (“BOP”) could file a motion for compassionate release in

4

* Last October, Willingham sought compassionate release based upon
her record of rehabilitation and because she believed her sentence
was too harsh and too expensive. The motion was denied on December
10, 2019. (Doc. 654.) Willingham’s appeal from this Order remains
pending.

 
 

 

Case 1:13-cr-00010-JRH-BKE Document 669 Filed 06/01/20 Page 2 of 5

the district court. The First Step Act modified § 3582 (c) (1) (A)
to allow a defendant to move a federal district court for
compassionate release, but only “after he has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons
to bring a motion on the defendant’s behalf or the lapse of 30
days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier.” In this case,
Willingham submits evidence that the Warden of FCI Coleman Low has
denied her request for consideration of compassionate release
based upon her current health concerns. The Court will therefore
address the merits of the present motion.?

This Court may only reduce Willingham’s sentence if it finds
that “extraordinary and compelling reasons” warrant such a
reduction and that such reduction is “consistent with applicable
policy statements issued by the [United States] Sentencing
Commission.” 18 U.S.C. § 3582 (c) (1) (A). Section 1Bi.13 of the
Sentencing Guidelines provides the applicable policy statement,
explaining that a sentence reduction may be ordered where a court
determines, upon consideration of the factors set forth in 18

U.S.C. § 3553(a), that “extraordinary and compelling reasons”

¢ The Government argues that this Court is divested of jurisdiction
to consider Willingham’s current motion because her prior bid for
compassionate release is on appeal. Because the current motion
rests upon completely different grounds as the first, the Court
finds that a ruling on the present motion is collateral to the
merits involved in the appeal.

 
 

 

Case 1:13-cr-00010-JRH-BKE Document 669 Filed 06/01/20 Page 3 of 5

exist and the defendant does not present a danger to the safety ‘of
any other person or the community. U.S.S.G. § 1B1.13. The
application notes to this policy statement list three specific
examples of extraordinary and compelling reasons to consider
reduction of a defendant’s sentence under § 3582(c)(1)(A): (1) a
medical condition; (2) advanced age; and (3) family circumstances.
Id. n.1(A)-(C). A fourth catch-all category provides: “As
determined by the Director of the Bureau of Prisons, there exists
in the defendant’s case an extraordinary and compelling reason
other than, or in combination with,” the aforementioned three
categories. Id. n.1(D) (emphasis added).

In this case, the only possibly applicable category into which
Willingham may fall is a qualifying medical condition,
particularly since the Director of the BOP has not determined she
is eligible for relief. Here, Willingham states that she suffers
from hypertension, diabetes, anemia, major depressive disorder,
cervicalgia, and sciatica, which places her at greater risk to be
adversely affected by COVID-19. Willingham also complains that
she has been exposed to Legionnaires Disease, though she has not
been tested for it. Willingham, however, bears the burden of
demonstrating that compassionate release is warranted. Cf. United

States v. Hamilton, 715 F.3d 328, 337 (11% Cir. 2013) (in the

 

context of a motion to reduce under § 3582(c)(2)). To qualify as

extraordinary and compelling, an inmate’s medical condition must

 
 

 

Case 1:13-cr-00010-JRH-BKE Document 669 Filed 06/01/20 Page 4of5

be “serious and advanced . . . with an end of life trajectory,
U.S.S.G. § 1B1.13, app. note l1(a)(i), or must be serious enough
that it “substantially diminish[es] the ability of the [inmate] to
provide self-care within the environment of a correctional
facility and from which he or she is not expected to recover,”
id., app. note l(a) (ii). Willingham presents no medical evidence
that she meets either of these criteria. Indeed, her argument
seems to be that she will likely meet the criteria if she contracts
COVID-19 and/or Legionnaires Disease. Yet, again, Willingham
provides no medical evidence to support her alleged serious medical
conditions other than a cursory clinical report, and she has
presented no evidence regarding the impact that COVID-19 would
have upon her individually. Her generalized concern about possible
exposure is at this point too speculative to qualify as
extraordinary and compelling.? As the Third Circuit explained:
“[T]he mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison alone cannot
independently justify compassionate release, especially
considering BOP's statutory role, and its extensive professional

efforts to curtail the virus’s spread.” United States v. Raia,

 

 

3. The Court notes that FCI Coleman Low is reporting only three
(one inmate and two staff members) confirmed active cases of COVID-
19 in the facility. See www.bop.gov/coronavirus (last visited on
May 30, 2020).

 

 
 

 

Case 1:13-cr-00010-JRH-BKE Document 669 Filed 06/01/20 Page 5of5

954 F.3d 594, 597 (3d Cir. 2020). In short, without medical
evidence and other necessary documentation (such as an approved
home release plan) from which this Court may fully evaluate
Willingham’s individual circumstances as they relate to the COVID-
19 pandemic, the Court denies her request for compassionate
release.

Upon the foregoing, Defendant Angela Willingham’s motion for
compassionate release (doc. 667) is DENIED.

ORDER ENTERED at Augusta, Georgia, this fe day of June,

2020.

    

Ly
Wht A
‘NADY, QGHIEF FUDGE
ES DISTRICT COURT
| DISTRICT OF GEORGIA

     
    
 

 
